)   .   ’




                        TEIE A’PI‘OWNEY              GENERAL
                                    OF TEXAS




            Honorable Wilson E. Speir
            Director
            Texas Department of Public Safety
            5805 North Lamar Blvd.
            Austin, Texas 78751               Opinion No. M-539

                                               RE:    Penalty for operating
                                                      a motor vehicle for the
                                                      transportation of school
                                                      children without signs
                                                      on the vehicle containing
             Dear Mr. Speir:                          the words "school bus".

                 You have requested the opinion of this office con-
            cerning what penalty applies for the operation of a
            motor vehicle for the purpose of transporting school
            children without the vehicle having signs containing
            the words "school bus".

                 Article 6701d, Section 104(b), Vernon's Civil
            Statutes, contains the following language:

                       "Every bus used for the trans-
                    portation of school children shall
                    bear upon the front and rear thereon
                    a plainly visible sign containing
                    the words 'school bus’ in letters
                    not less than eight (8) inches in
                    height. When a school bus is being
                    operated upon a highway for purposes
                    other than the actual transportation
                    of children either to or from school,
                    all markings thereon indicating
                    'school bus' shall be covered or con-
                    cealed."

                 The penalty for violating Article 6701d is found
            in Section 143:

                       "(a) It is a misdemeanor for any
                    person to violate any of the pro-
                    visions of this Act unless such vio-
                    lation is by this Act or other law
                    of this State declared to be a felony.


                                      -2520-
Honorable Wilson E. Speir, page 2, (M-529   )



          "(b) Every person convicted of
       a misdemeanor for a violation of any
       of the provisions of this Act for
       which another penalty is not pro-
       vided shall be punished by a fine of
       not less than One ($1.00) Dollar nor
       more than Two Hundred ($200.00) Dollars."

     The latest legislature made the following provision
in the new Texas Education Code, Acts 61st Leg., R.S.
1969, ch. 889, p. 2709 (House Bill 534):

           "Sec. 4.18. OPERATION OF SCHOOL
        BUSES.   (a) All vehicles used for
        the transportation of pupils to and/
        or from any school or college shall
        have a sign on the front and rear
        and on each side of the vehicle,
        showing the words 'School BUS' and
        such words shall be plainly read-
        able in letters not less than eight
        inches in height. It shall be the
        duty of the operator of any school
        bus to see that the signs are dis-
        played, but if a school bus is
        being operated on a highway for any
        purpose other than the transporta-
        tion of pupils, the markings in-
        dicating 'School Bus' shall be cover-
        ed or concealed.

           "(b) Any person who violates the
        provisions of this section shall be
        guilty of a misdemeanor unless such
        violation is by other law of this
        state declared to be a felony. Every
        person convicted of a misdemeanor for
        violation of this section shall be
        fined not less than $1 nor more than
        $200 or confined in the county jail
        not to exceed 90 days or both; pro-
        vided, however, that if death results
        to any person, caused either actually
        or remotely by a noncompliance or
        violation of this section, then and
        in that event, the party or parties
        so offending shall be punished as
        is now provided by law."



                         -2521-
Honorable 'WilsonE. Speir, page 3, (M- 529 )


     Since both of the foregoing statutes refer to the
same subject, the question arises as to which act is
controlling.  The Texas Education Code is a revision
of laws pertaining to public education and expressly
repeals various listed statutes and also expressly leaves
in effect various listed statutes. Article 6701d, Section
104(b) is neither expressly repealed nor expressly left in
effect. The latest expression of the legislature, however,
impliedly repeals prior inconsistent laws. Allied Finance
Company of Bay City v. Falkner, 397 S.W.Zd 846 (Tex.Sup.
Ct., 1965); State v. Easley, 604 S.W.2d 296 (Tex.Sup.Ct.,
1966).
     In Ex Parte Sanford, 289 S.W.2d 776 (Tex.Crim., 19561,
two penal laws covering the same subject and prescribing
different penalties were both held invalid. The problem
of statutory construction in EX Parte Sanford, supra, can
be distinguished from the question with which this opinion
is concerned, however.   The Sanford case involved the
Election Code, which express-provided    that prior penal
laws were not repealed.   Thus no implied repeal could
arise. See Daniels v. State, 370 S.W.Zd 885 (Tex.Crim,,
1963). The Texas Education Code can be said to repeal
prior conflicting statutes by implication , since no provision
of the statute expressly excepts Article 6701d, Section 104
(b), or penal laws in general from repeal.

     The more recent statute, the Texas Education Code,
is more detailed than Article 6701d, Section 104(b).
Section 4.18 of the code requires the term "school bus"
to be included on each side of the vehicle as well as the
front and rear. Section 4.18 also clearly places on the
driver the responsibility for displaying the signs on the
vehicle, while Article 6701d makes no reference to a partic-
ular person.   Section 4.18 adds a possible jail sentence to
the penalty, in addition to the fine. The legislature thus
has modified the requirements and increased the penalty re-
lating to the markings on school buses and has combined
the provisions with other statutes relating to public
education.   When the legislature has passed a comprehen-
sive act, such as the Texas Education Code, making un-
lawful an action also denounced by a previous statute
and increasing the penalty, the newer act supersedes the
older act.and repeals the same by implication.    Lane v.
State, 305 S.W.2d 595 (Tex.Crim., 1957).

     This office is of the opinion that House Bill 534
(Acts 61st Leg., R.S. 1969, ch. 889, p. 2709) has super-
seded the provisions of Article 6701d, Section 104(b),


                         -2522-
                                                              ,I




                                                                   .   .




Honorable Wilson E. Speir, page 4, (M-529      )



Vernon's Civil Statutes.  Other provisions    of Article
6701d, Section 104, are not affected.

                          SUMMARY

        The requirements and penalty set out
     in House Bill 534 (Acts 61st Leg., R.S.
     1969, ch. 889, p. 2709), have superseded
     Article 6701d, Section 104(b), Vernon's
     Civil Statutes.

                               VeryQruly    yours,




                                           General of Texas

Prepared by Roland Daniel Green III
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
George Kelton, Vice-Chairman

Lonny Zwiener
Richard Chote
Jack Sparks
Charles Parrett

MEADE F. GRIFFIN
Staff Legal Assistant

NOLA WHITE
First Assistant Attorney General




                          -2523-